DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bear et al. (US 20160374672 A1).
Regarding claim 1, Bear et al. discloses a surgical stapling instrument (10), comprising: an elongated handle housing (100/110); a screw (224) disposed within the handle housing and having a proximal end portion and a distal end portion ([0267-0270, 0285], figs. 1-8); a rotatable knob (130) supported by the handle housing and coupled to the proximal end portion of the screw, such that a rotation of the knob results in motion of the screw [0293-0296]; 
an elongated body portion (200) extending distally from the handle housing (fig. 8); and an end effector (300/400) including: a cartridge assembly (310/320) coupled to a distal end portion of the elongate body portion; and an anvil assembly (400) coupled to the distal end portion of the screw and configured to translate relative to the cartridge assembly in response to a manual rotation of the knob to move the end effector between unapproximated and approximated positions ([0293-0296], figs 1-8).  
Regarding claims 13-14, Bear et al. discloses a handle assembly of a circular stapler (10), comprising: an elongated handle housing (100/110); 13PATENT APPLICATIONAttorney Docket No.: A0002347US01 (203-12906)a drive shaft (224) disposed within the handle housing and having a proximal end portion, and a distal end portion configured to effect an opening and closing of an end effector (300/400, [0293-0296], figs 1-8); and 
a rotatable knob (130) supported by the handle housing and coupled to the proximal end portion of the drive shaft, such that a rotation of the knob results in axial motion of the drive shaft wherein the knob extends proximally from a proximal end portion of the handle housing ([0293-0296], figs 1-8).   
Regarding claims 2-4, Bear et al. discloses the knob (130) extends proximally from a proximal end portion of the handle housing, wherein the knob, the screw (224), and a proximal end portion of the elongated body portion are coaxial, wherein the screw is configured to translate within the handle housing in response to a rotation of the knob ([0293-0296], figs 1-8).    
Regarding claim 5, Bear et al. discloses a sensor (1676) configured to determine a relative axial position of the screw (gap distance d determined, [0404], figs. 8-12 and 45).  
Regarding claims 8 and 18, Bear et al. discloses an instrument module insertable into a cavity (112) defined by the handle housing, the instrument module including: a housing (housing shown in figs. 9,12, and 161-166); a motor (160/9001) disposed within the housing; and an output gear (162/9315) drivingly coupled to the motor ([0268-0270, 0291, 0311-0313, 0724-0779], figs. 9-20 and 161-166).
Regarding claims 9-11 and 19-20, Bear et al. discloses a nut gear (9308) operably coupled to the output gear (9315); and a fire shaft (9305) having a proximal end portion operably coupled to the nut gear, and a distal end portion coupled to a pusher (10446) of the cartridge assembly configured to effect a stapling function of the end effector (fig. 170), wherein the fire shaft is configured to translate the pusher in response to a rotation of the nut gear ([0724-0779, 0792-0793], figs. 161-166) wherein the nut gear has a plurality of gear teeth disposed about an outer periphery thereof, and a threaded inner surface threadedly engaged to the proximal end portion of the fire shaft (figs. 161-166) wherein the drive shaft/screw (9310) extends longitudinally through the fire shaft and the nut gear [0770-0779].
Regarding claims 12, Bear et al. discloses a fire gear (bevel gear 9311/spur gear 9314) intercoupling the output gear and the nut gear ([0779], fig. 166).
Regarding claims 15, Bear et al. discloses the drive shaft is a screw (224/9310) disposed within a bottom end portion of the handle housing ([0268-0270, 0291-0296, 0311-0313, 0724-0779], figs. 9-20 and 161-166).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as obvious over Bear et al. (US 20160374672 A1) in view of Viola et al. (US 20120223121 A1) in view of Giordano et al. (US 20110295270 A1).
Regarding claims 6 and 16, Bear et al. discloses having a sensor (1676) in the handle housing but fails to disclose the drive shaft screw has a flag extending outwardly therefrom and disposed adjacent the sensor, such that the sensor is configured to determine a relative axial position of the flag.  
Viola et al. teaches having a sensor (102/106/112) on a drive shaft screw (74) which has a flag (33) extending outwardly therefrom and disposed adjacent the sensor, such that the sensor is configured to determine a relative axial position of the flag with feedback lights 40-48,  segments 52, 54, 56, 58, and 60 to signal an amount of travel by the axial drive screw 74 or the plunger 100 or “other suitable drive member” ([0089, 0102-0107, 0111], figs. 7-8 and 11).
Viola et al. states: “Position of various drive shafts (e.g., axial drive screw 74 of FIG. 12) may be determined by using various linear sensors disposed in or in proximity to the shafts” [0111]
Giordano et al. also teaches having a sensor (370) on a drive shaft screw (36) which has a flag (33) extending outwardly therefrom and disposed adjacent the sensor, such that the sensor is configured to determine a relative axial position of the flag ([0169-0172, 0196-0197], figs. 3-6 and 15).
Given the teachings of Bear et al. to have a sensor in the handle housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive shaft screw with having a flag extending outwardly therefrom and disposed adjacent the sensor, such that the sensor is configured to determine a relative axial position of the flag to have precise adjustment of speed/torque and/or for feedback purposes as taught by Viola et al. and Giordano et al.
Regarding claims 7 and 17, Bear et al. discloses a fire switch (150) coupled to the handle housing and in communication with a motor (160, [0268-0270, 0291]); and a light (LED 4134/5800) disposed adjacent the fire switch (discloses the LED can be anywhere desired), wherein the sensor is configured to turn on the light upon determining that the screw is in an axial position corresponding to the approximated position of the end effector ([0475, 486, 0501, 0539, 0651-0654], figs. 113 and 132-137).  Viola et al. also teaches having a sensor (102/106/112) on a drive shaft screw (74) the sensor is configured to turn on the light upon determining that the screw is in an axial position corresponding to the approximated position of the end effector (feedback lights 40-48,  segments 52, 54, 56, 58, and 60 signal an amount of travel by the axial drive screw 74 or the plunger 100 or “other suitable drive member” ([0089, 0102-0107, 0111], figs. 7-8 and 11).
Given the teachings of Bear et al. to have a sensor in the handle housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sensor to include lights to determine a relative axial position of the drive screw to have precise adjustment of speed/torque and/or for feedback purposes as taught by Viola et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731